Title: From Thomas Jefferson to Thomas Mann Randolph, [7 February 1796]
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
[7 Feb. 1796]

Your two favors of Jan. 24. and Feb. 3. are both recieved. We have had a very fine winter a few days only excepted about the middle of January. This day sennight was the coldest morning ever known in this  country as far as my observations have gone. The mercury was at 1¾°. I never before saw it lower than 6°. in Virginia.—From what I hear of the state of the three notched road I am sorry I proposed the bringing up my wine, as I am afraid Billy’s team will either fail in it, or be extremely injured by it. I will pay all the attention I can to your affairs at Edgehill. I shall scarcely be able to go there, being so unable to ride, that I have not been to Shadwell for a month past. There is vast alarm here about corn. The price at present from 15/ to 18/. but not to be had indeed at any price. My situation on that subject is threatening beyond any thing I ever experienced. We shall starve literally if I cannot buy 200 barrels, and as yet I have been able to find but 60.—Mr. Divers shall recieve immediately the payment you desire, of 120.D. I trouble you to return my certificates for the 800. and 100. acres in Bedford, and to obtain the grants. I must also repeat my petition for the land warrant of 50. acres, as I have that quantity still to secure in Campbell county. The delay of my letter of the 6th. has been unfortunate. There would be time still, were I to send an express to Buckingham to give a 3d. notice to Cobbs, and then another to Richmond. But this is very troublesome, and if the Inspectors will give a certificate of the tobaccos past by Cobbs for 2. or 3 years before and after 1786. we will try to have it recieved as evidence.—Faris is gone down and promised me to call on Britton again for the machine. The difficulty has been to find him at home. Should he fail this time it would be well to have the machine carried back to Colo. Gamble’s, from whence it can be got at any time. I am sorry you are to be plagued with forwarding a 2d. rope, but we can not proceed either to demolish our walls or dig our cellars till the columns are taken out of the way. We have had enough else to do hitherto in cutting coal wood so that we have not suffered for want of the roap as yet. While you are getting this I will thank you to get and forward also a cord for our kitchen jack, which has been unemployed 6. months for want of one. If you can put me on the trace of the 1st. rope you sent, if it was by any of our boatmen, perhaps I may be able to find it out, and at least make them pay for it. When on the subject of Cobbs I omitted to mention that I never recieved a sentence from P. Carr respecting it. If he wrote at all, his letter miscarried; but I imagine he only meant that he would write, and was too lazy to carry his intention into execution.—My nailrod is arrived safe. The hoop iron I presume is with the cutting machine as they came together.—Maria has found your succory seed, which shall be sent by the first safe opportunity. Jefferson is well as we all are. My love to my dear Martha, and kisses to Anne. Adieu affectionately.
